EXHIBIT 32.2 CERTIFICATION BY THE CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Gerald D. Schiefelbein, Chief Financial Officer, of Ivanhoe Energy Inc., hereby certify that: (a) our periodic report on Form 10-K for the year ended December 31, 2011 (the “Form 10-K”), fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended, and related interpretations; and (b) the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and our results of operations. *** By: /s/ Gerald D. Schiefelbein Gerald D. Schiefelbein Chief Financial Officer Date:
